DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106509682 (‘682) in view of Yamamoto (6,787178, applicants’ reference) and Fuso Malic Acid Japan.    
CN ‘682 discloses a protein product containing milk protein, fruit juice, and egg white and 55 parts of water (abstract and Description, para. 3).  Claim 1 differs from the reference in the use of vegetable protein instead of milk protein and in the amount of egg white and in the use of malic acid.   Yamamoto  discloses a health drink containing soymilk (a plant based vegetable milk) and egg whites and the balance water.  The egg white helps repress the coarse taste of the soymilk (Description, (2)).  The flavoring can be sweeteners, such as saccharin or aspartame.  A stabilizing agent (thickening agent) can be carrageenan (para. 13).  Claim 1 further differs from the reference in the use of malic acid.  Fuso Malic Acid Japan discloses that beverages containing intense sweeteners use less malic acid than citric acid to achieve the desired sourness and flavor at a higher pH (paragraph under “Low calorie Beverages.”).  Also, in powdered mixes, such as sports drinks or dry mixes containing fruit, malic acid is preferred due to its rapid dissolution rate and flavor enhancement qualities (para. under “Powdered Mixes”).    Claim 1 also requires Pasteurization and a pH of 4 to 4.6 and refrigeration for up to six months.  CN 682 discloses a sterilization procedure where the bottled product is treated to sterilizing at a temperature of 102 C /20 min. and cooled to 80 C.  Official Notice is taken that pasteurization is a lesser heat treatment commonly given to beverages which removes harmful bacteria, not all bacteria.  It would have been within the skill of the ordinary worker to treat at lower pasteurization temperatures depending on the ingredients to be treated and the length of preservation required.  Certainly, the sterilization method as above would have included making the product shelf stable without refrigeration for 6 months as sterilization generally means that all the germs are killed.  The use of an acid such as malic would have allowed a lesser heat treatment, since acidification of a product also kills germs and Official Notice is taken of this.     CN ‘682 discloses a pH of from 4 to 5 (page 2, 2nd para. starting with “Applicant found”).  Therefore, it would have been obvious to make a product as disclosed by CN’682 in view of Yamamoto and FUSO, since  it would have been obvious to substitute the plant based milk of Yamamoto for the dairy protein of CN’ 682 in compositions also containing egg white in order to make a plant based beverage,  and to pasteurize and use an acid as disclosed by FUSO to offer further preservation of the composition.   
Claim 2 further requires that the protein beverage is between 4.2 and 4.3 ph.  CN ‘682 discloses a pH of from 4 to 5 (page 2, 2nd para. starting with “Applicant found”).  
Claim 3 further requires that the liquid egg whites are natural pasteurized egg white.  CN ‘682 discloses that frozen egg whites were used, (page 2, middle of the page,  and Yamamoto discloses that any kind could be used uses as purified extracted, concentrated or diluted (para. 5).  Official Notice is taken that pasteurized egg whites are a commercial product, so that it would have been within the skill of the ordinary worker to use such a product to reduce the level a bacteria in the product. 
Claim 3 also requires that they are between 50% and 85% of the protein beverage and claim 4 requires that between 50% and 85% of the protein beverage was egg whites.  CN ‘682 discloses that 25-35 parts of egg white were used and 10-15 parts of milk protein.  Also, Yamamoto discloses that the ratio of egg white to soy milk is 0.4-.7 parts by mass preferably 0.55 to .65 parts by mass which would meet the requirement of 50% egg whites.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a  protein beverage, properties such as amounts of egg white and protein are important.  It appears that the precise ingredients as well as their proportions affect the amount of protein and viscosity of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   In this case it would have been within the skill of the ordinary worker to choose particular amounts of egg white and protein to achieve a particular viscosity and amount of nutrition,  absent anything new or unobvious.  
	Claim 5 requires the use of pectin.  Yamamoto discloses a stabilizing agent (thickening agent) which can be carrageenan (para. 13).  It would have been obvious to use a different thickening agent, such as pectin for its known function in place of carrageenan, absent any new or unexpected results.  
Claim 6 is to particular amounts of ingredients which are seen as being within the skill of the ordinary worker to vary as in In re Boesch, where in this case the ingredients are used for their known function.  
	Claim 7 requires soy milk powder with 50% protein and between 1 and 6% of the protein beverage which is lactose free.  It would have been within the skill of the ordinary worker to use soy milk powder with particular amounts of protein, since this is a commercial product.  Yamamoto uses about 3-15% soymilk and up to 8% egg white (abstract) and CN ‘682 uses 25 to 35 % egg white and 10-15 parts milk protein.  As it was known to substitute soymilk for dairy milk to use with  egg whites, as disclosed by Yamamoto, it would have been within the skill of the ordinary worker to use more egg white as disclosed by CN’682 .  The other amounts of pectin and juice are seen as being within the skill of the ordinary worker, since they are used for their known functions.   No lactose is disclosed in Yamamoto, and CN ‘682 uses “milk protein” which does not contain lactose.  
Claim 8 requires the use of stevia as a sweetener.  CN ’682 discloses the use of  sweeteners, such as saccharin or aspartame (para. 18)
 Stevia is a natural sweetener often used so that the product can be said to contain only natural ingredients.  Therefore, it would have been obvious to substitute other sweeteners for their known function in a beverage.  
Calcium and maltose (flavoring) can be added to the beverage as disclosed by Yamamoto as in claim 9 (para. 27, 25).  
No preservatives are seen in the above combined references as in claim 10.  
Claim 11 requires between 15-25 grams of protein and claim 12,  2-10 grams of sugar .  CN ‘682 discloses the use of 10-15 parts sugar and 10-15 parts of milk protein.  
Claim 13 requires the use of powdered egg whites or pasteurized liquid egg whites or a combination.  CN ‘682 uses frozen egg whites, page 2, and Yamamoto uses almost any form of egg white, and in particularly dried egg white powder (para 9).  Official Notice is taken that the claimed types of egg whites are well known.  It would have been obvious to use a convenient, accessible type of egg white, absent anything new or unobvious.  
Claim 14 is to the method of mixing most of the ingredients together, and then adding the egg white and water to the first blend, and pastuerizing the beverage and cooling it.  Yamamoto discloses mixing the ingredients together (para 18).  No patentable distinction is seen in mixing more ingredients together and then adding the egg white, as nothing unobvious is seen in a two step process than a one step process, since the ingredients are finally mixed.  Sterilization has been discussed above, which includes pasteurization.  The further limitations have been disclosed above as to the ingredients.  Therefore, it would have been obvious to add ingredients for their known functions, and to pasteurize the product.  
Claim 16 is to pasteurization of the filled bottles in a warm water bath.  CN ‘682 discloses a harsher sterilization procedure which amounts to the well -known High temperature short time heat treatment and Official Notice is taken of this   (last paragraph).  However, since the claimed protein beverage is ultimately made food safe, no patentable distinction is seen between the heat treatment methods of the refernces absent a showing of unexpected results.  
Claim 17 further requires low sheer mixing of less than 1,000 RPM.  The reference discloses homogenization of the mixture, and does not disclose the RPM.  However, it would have been within the skill of the ordinary worker to mix at speeds which achieve the degree of mixing as required.  
The further limitations as to treating the pectin in claim 17 and egg whites and sweetener and pH are seen to be obvious procedures to prepare the ingredients for use in the process, well within the skill of the ordinary worker, as in claims 18-20.  
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	11-24-2021 HFH